DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (US 2016/0114633) in view of JP’735 (JP 2005-313735) and FR’603 (FR 3059603).
US 2019/0322142 is English language equivalent to FR’603 and relied as an English translation to the reference.

Regarding claims 1 and 9-11, see annotated FIG. 7 of Miyasaka below.

    PNG
    media_image1.png
    674
    727
    media_image1.png
    Greyscale

Miyasaka teaches every limitations required by claims 1 and 9-11 except for (1) the bead filler configured by a first bead filler which covers an outer circumference in a tire-radial direction of the bead core, and a second bead filler which is arranged on an outer side in the tire-radial direction of the first bead filler, wherein the first bead filler is oval and (2) an electronic component provided between the rim strip rubber and the side-wall rubber.
Regarding the bead filler limitation, JP’735 teaches a pneumatic tire having a bead structure comprised of a bead core 3, a core cover 3a surrounding the bead core that is substantially circular or substantially elliptical and made of hard rubber, and a rubber filler 4 to improve bead durability by preventing twisting of the bead core and ply end separation 
Regarding the electronic component limitation, FIG. 7 of FR’603 teaches a tire comprising an electronic device (2) provided between a side-wall rubber 48 and a rim strip rubber 42.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Miyasaka with an electronic device between a side-wall rubber and a rim strip rubber since FR’603 teaches equipping a tire with an electronic device for tire identification and tracking benefits ([0008]) and teaches a suitable location for an electronic device is between a side-wall rubber and a rim strip rubber (FIG. 7).
The last paragraph of claim 1 is considered to be satisfied by Miyasaka because it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation 
Regarding claim 2, the tire of Miyasaka in view of FR’603 would reasonably satisfy claim 2 since FR’603 places the electronic device consistent with the claimed limitation (FIG. 7). 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (US 2016/0114633) in view of JP’735 (JP 2005-313735) and FR’603 (FR 3059603), as applied to claim 1, and further in view of Adamson (US 2008/0289736).
Regarding claims 5-6, Miyasaka is silent to the modulus of the side-wall rubber and the rim-strip rubber; however, official notice is taken that it is well-known/conventional in the tire art for a pneumatic tire comprising a side-wall rubber and a rim-strip rubber wherein a modulus of the side-wall rubber is less than a modulus of the rim-strip rubber. 
While FR’603 teaches an electronic component covered by a coating rubber sheet, FR’603 is silent to “the coating rubber sheet is configured from rubber having a higher modulus than the side-wall rubber, and a lower modulus than the rim strip rubber”.  However, Adamson teaches a tire similar extension modulus of at least one of the rubbers of adjacent rubber masses ([0031], [0032], [0064]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Miyasaka with an electronic device covered by a coating rubber having a higher modulus than a sidewall rubber and a lower modulus than a rim-strip rubber since (1) official notice is taken that it is well-known/conventional in the tire art for a pneumatic tire comprising a side-wall rubber and a rim-strip rubber wherein a modulus of the side-wall rubber is less than a modulus of the rim-strip rubber, (2) Adamson teaches a coating rubber for an electronic device provided in a bead region of a tire is similar to at least one adjacent rubber masses, and (3) one of ordinary skill in the art would reasonably arrive at the claimed invention without undue experimentation by providing the coating rubber of the electronic device that is similar to both adjacent rubber masses in the tire of Miyasaka.  Note: the disclosure of FR’603 in [0034] which recites “preferably, the elastic modulus of the encapsulating rubber mass is lower than or equal to the elastic modulus of the adjacent rubber blends” is a preferred embodiment.  Adamson’s teaching to provide the coating rubber to be similar to at least one of the adjacent rubber masses is consistent with the preferred embodiment of FR’603.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented in this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        01/28/2022